Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saghir et al. (Pub. No.: US 20160157147 A1) in view of Sylvain (Pub. No.: US 20070121557 A1) and Gao et al. (Pub. No.: US 20160192319 A1), hereafter respectively referred to as Saghir, Sylvain, and Gao.  
	In regard to Claim 1, Saghir teaches A machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor (MME 340 includes a memory that stores handover routing information, and a processor coupled to the interface and the memory, Para. 40, FIG. 3A), facilitate performance of operations, comprising: receiving a first node identifier (enhanced cell global identifier (ECGI), Para. 43, FIG. 3A.  The information send to the MME 340 by the source eNB 325 includes target cell ECGI, Para. 46, FIG. 3A) for a small cell node of a first network (Target HeNB 350, Para. 43, FIG. 3A) that functions as a node identifier in a second network (Source eNB 325; UE 380 reports the information such as a ECGI to the source eNB 325, Para. 46, FIG. 3A).  
	Saghir teaches receiving a first location identifier associated with a location (Based on the location information, a TAI is assigned to the HeNB, Para. 27.  Preconfigure settings based on the location (i.e., TAI) of the HeNB, Para. 27.  Source eNB 325 generates a handover request that is forwarded to the MME 340 (step 4), Para. 46, FIG. 3A.  FIG. 3A shows with respect to step 4: S1 Handover Required (Target cell ECGI, TAI, PLMN IDs and the like)).  
(At step 5 of FIG. 3A, the MME 340 delivers the handover request information to the HeNB 345, Para. 54, FIG. 3A.  The HeNB-GW 445 sends the handover information to the identified target HeNB, Para. 55, FIG. 3A).  
Saghir teaches receiving a handover initiation signal from a macro cell node of the second network (source eNB 325 generates a handover request that is forwarded to the MME 340 (step 4), Para. 46, FIG. 3A) for a handover from the macro cell node to the small cell node of a communication session associated with a communication device (UE 380 reports the information.  Based on the information, the source eNB 325 and the MME 340 determines that a handover from the source eNB 325 to target HeNB 350 is appropriate.  Para. 46, FIG. 3A), wherein a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device (step 3 of the example of FIG. 3A, the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI of the respective bases stations detected by the UE 380 to the source eNB 325, Para. 46, FIG. 3A), and wherein the first node identifier and the first location identifier are obtained by the communication device via a second signal from the small cell node (target HeNB 350 provides the ECGI and the TAI of the target HeNB 350 to the UE 380 in the reference signals transmitted by the HeNB 350, Para. 45, FIG. 3A).  
Saghir teaches establishing a communication link to the communication device via the small cell node of the first network to complete the handover of the (At step 5 of FIG. 3A, the MME 340 delivers the handover request information to the HeNB 345 in preparation for handing over service from the source eNB 325 to the target HeNB 345, Para. 54, FIG. 3A).  
Saghir, although providing an implicit teaching, fails to explicitly teach a second network, and Saghir fails to teach receiving, from the first network, a first location identifier associated with a location known to the second network.  
	Sylvain teaches a second network (local wireless zone B, Para. 23, FIG. 1).  
Sylvain teaches receiving, from the first network (local wireless zone A, Para. 23, FIG. 1), a first location identifier associated with a location known to the second network (For the WLAN 16, the location information will relate to an area corresponding to the local wireless zone in which the location information was received. Each of the wireless access points 22 may send the same location information.  Para. 24, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sylvain with the teachings of Saghir since Sylvain provides a technique for broadcasting location information and using the location information as an indication of actual locations (see Sylvain, paragraphs [0005—0007]), which can be introduced into the system of Saghir to permit devices to obtain accurate location information where different base stations obtain certain location information for wireless devices.  
Saghir fails to teach, wherein the macro cell node requests the first node identifier and the first location identifier from the communication device.  
(the network side may include: a Macrocell, Para. 20, FIG. 2.  UE receives a PI information request from a network side, Para. 11, FIG. 2) the first node identifier (ECGI, Para. 21, FIG. 2) and the first location identifier (Tracking Area Identity (TAI) information, Para. 21, FIG. 2) from the communication device (PI information reported by the UE may include: ECGI of the small cell, Tracking Area Identity (TAI) information of the reported cell, Para. 21, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Saghir in view of Sylvain since Gao provides a technique where a network device can request network information from a wireless device, which can be introduced into the system of Saghir in view of Sylvain to ensure base stations obtain the necessary location and ID information to make informed decisions in network management.  


	In regard to Claim 13, Saghir teaches A device, comprising: a processing system including a processor (a processor coupled to the interface, Para. 40, FIG. 3A); and a memory that stores executable instructions that, when executed by the processing system (MME 340 includes a memory that stores handover routing information, and a processor coupled to the interface and the memory, Para. 40, FIG. 3A), facilitate performance of operations, comprising: receiving a first node identifier (enhanced cell global identifier (ECGI), Para. 43, FIG. 3A.  The information send to the MME 340 by the source eNB 325 includes target cell ECGI, Para. 46, FIG. 3A) for a small cell node of a first network (Target HeNB 350, Para. 43, FIG. 3A) that functions as a node identifier in a second network (Source eNB 325; UE 380 reports the information such as a ECGI to the source eNB 325, Para. 46, FIG. 3A).  
Saghir teaches receiving a first location identifier associated with a location (Based on the location information, a TAI is assigned to the HeNB, Para. 27.  Preconfigure settings based on the location (i.e., TAI) of the HeNB, Para. 27.  Source eNB 325 generates a handover request that is forwarded to the MME 340 (step 4), Para. 46, FIG. 3A.  FIG. 3A shows with respect to step 4: S1 Handover Required (Target cell ECGI, TAI, PLMN IDs and the like)).  
Saghir teaches transmitting the first node identifier and the first location identifier to the small cell node (At step 5 of FIG. 3A, the MME 340 delivers the handover request information to the HeNB 345, Para. 54, FIG. 3A.  The HeNB-GW 445 sends the handover information to the identified target HeNB, Para. 55, FIG. 3A).  
	Saghir teaches receiving a handover initiation signal from a macro cell node of the second network (source eNB 325 generates a handover request that is forwarded to the MME 340 (step 4), Para. 46, FIG. 3A) for a handover from the macro cell node to the small cell node of a communication session associated with a first wireless communication link to a communication device (UE 380 reports the information.  Based on the information, the source eNB 325 and the MME 340 determines that a handover from the source eNB 325 to target HeNB 350 is appropriate.  Para. 46, FIG. 3A), wherein a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first wireless signal from the communication device (step 3 of the example of FIG. 3A, the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI of the respective bases stations detected by the UE 380 to the source eNB 325, Para. 46, FIG. 3A), and wherein the first node identifier and the first location identifier are obtained by the communication device via a second wireless signal from the small cell node (target HeNB 350 provides the ECGI and the TAI of the target HeNB 350 to the UE 380 in the reference signals transmitted by the HeNB 350, Para. 45, FIG. 3A).  
Saghir teaches establishing a second wireless communication link to the communication device via the small cell node to complete the handover of the communication session to the small cell node (At step 5 of FIG. 3A, the MME 340 delivers the handover request information to the HeNB 345 in preparation for handing over service from the source eNB 325 to the target HeNB 345, Para. 54, FIG. 3A).  
Saghir, although providing an implicit teaching, fails to explicitly teach a second network, and Saghir fails to teach receiving a first location identifier associated with a location known to the second network.  
Sylvain teaches a second network (local wireless zone B, Para. 23, FIG. 1).  
Sylvain teaches receiving a first location identifier associated with a location known to the second network (For the WLAN 16, the location information will relate to an area corresponding to the local wireless zone in which the location information was received. Each of the wireless access points 22 may send the same location information.  Para. 24, FIG. 1).  

Saghir fails to teach, wherein the macro cell node requests the first node identifier and the first location identifier from the communication device.  
Gao teaches, wherein the macro cell node requests (the network side may include: a Macrocell, Para. 20, FIG. 2.  UE receives a PI information request from a network side, Para. 11, FIG. 2) the first node identifier (ECGI, Para. 21, FIG. 2) and the first location identifier (Tracking Area Identity (TAI) information, Para. 21, FIG. 2) from the communication device (PI information reported by the UE may include: ECGI of the small cell, Tracking Area Identity (TAI) information of the reported cell, Para. 21, FIG. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Saghir in view of Sylvain since Gao provides a technique where a network device can request network information from a wireless device, which can be introduced into the system of Saghir in view of Sylvain to ensure base stations obtain the necessary location and ID information to make informed decisions in network management.  


	In regard to Claim 18, Saghir teaches A method, comprising: receiving, by a processing system including a processor (MME 340 includes a memory that stores handover routing information, and a processor coupled to the interface and the memory, Para. 40, FIG. 3A), a first node identifier (enhanced cell global identifier (ECGI), Para. 43, FIG. 3A.  The information send to the MME 340 by the source eNB 325 includes target cell ECGI, Para. 46, FIG. 3A) for a small cell node of the first network (Target HeNB 350, Para. 43, FIG. 3A) that functions as a node identifier in a second network (Source eNB 325; UE 380 reports the information such as a ECGI to the source eNB 325, Para. 46, FIG. 3A).  
Saghir teaches receiving a first location identifier associated with a location (Based on the location information, a TAI is assigned to the HeNB, Para. 27.  Preconfigure settings based on the location (i.e., TAI) of the HeNB, Para. 27.  Source eNB 325 generates a handover request that is forwarded to the MME 340 (step 4), Para. 46, FIG. 3A.  FIG. 3A shows with respect to step 4: S1 Handover Required (Target cell ECGI, TAI, PLMN IDs and the like)).  
Saghir teaches transmitting, by the processing system, the first node identifier and the first location identifier to the small cell node (At step 5 of FIG. 3A, the MME 340 delivers the handover request information to the HeNB 345, Para. 54, FIG. 3A.  The HeNB-GW 445 sends the handover information to the identified target HeNB, Para. 55, FIG. 3A).  
Saghir teaches receiving, by the processing system, a handover initiation signal from a macro cell node of the second network (source eNB 325 generates a handover request that is forwarded to the MME 340 (step 4), Para. 46, FIG. 3A) for a handover from the macro cell node to the small cell node of a communication session associated with a communication device (UE 380 reports the information.  Based on the information, the source eNB 325 and the MME 340 determines that a handover from the source eNB 325 to target HeNB 350 is appropriate.  Para. 46, FIG. 3A), wherein a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device (step 3 of the example of FIG. 3A, the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI of the respective bases stations detected by the UE 380 to the source eNB 325, Para. 46, FIG. 3A).  
Saghir teaches establishing, by the processing system, a communication link to the communication device via the small cell node to complete the handover of the communication session to the small cell node (At step 5 of FIG. 3A, the MME 340 delivers the handover request information to the HeNB 345 in preparation for handing over service from the source eNB 325 to the target HeNB 345, Para. 54, FIG. 3A).  
Saghir, although providing an implicit teaching, fails to explicitly teach a second network, and Saghir fails to teach receiving, from a first network, a first node identifier for a small cell node; and receiving, from the first network, a first location identifier associated with a location known to the second network.  
Sylvain teaches a second network (local wireless zone B, Para. 23, FIG. 1).  
 (local wireless zone A, Para. 23, FIG. 1), a first node identifier for a small cell node (wireless access points 22 will systematically broadcast location information.  Communication terminals 24 or associated entities using the location information will be able to determine that the communication terminal 24 is within an area covered by the WLAN 16 and perhaps areas corresponding to the respective local wireless zones A and B.  Para. 24, FIG. 1).  
Sylvain teaches receiving, from the first network (local wireless zone A, Para. 23, FIG. 1), a first location identifier associated with a location known to the second network (For the WLAN 16, the location information will relate to an area corresponding to the local wireless zone in which the location information was received. Each of the wireless access points 22 may send the same location information.  Para. 24, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sylvain with the teachings of Saghir since Sylvain provides a technique for broadcasting location information and using the location information as an indication of actual locations (see Sylvain, paragraphs [0005—0007]), which can be introduced into the system of Saghir to permit devices to obtain accurate location information where different base stations obtain certain location information for wireless devices.  
Saghir fails to teach, wherein the macro cell node requests the first node identifier and the first location identifier from the communication device.  
(the network side may include: a Macrocell, Para. 20, FIG. 2.  UE receives a PI information request from a network side, Para. 11, FIG. 2) the first node identifier (ECGI, Para. 21, FIG. 2) and the first location identifier (Tracking Area Identity (TAI) information, Para. 21, FIG. 2) from the communication device (PI information reported by the UE may include: ECGI of the small cell, Tracking Area Identity (TAI) information of the reported cell, Para. 21, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Saghir in view of Sylvain since Gao provides a technique where a network device can request network information from a wireless device, which can be introduced into the system of Saghir in view of Sylvain to ensure base stations obtain the necessary location and ID information to make informed decisions in network management.  


Claims 2-4, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saghir in view of Sylvain, Gao, and in further in view of Liu et al. (Pub. No.: US 20120129537 A1), hereafter referred to as Liu.  
	In regard to Claim 2, Saghir teaches, wherein the first network comprises a 4G network, and wherein the second network comprises a 5G network (network 170 may include a public land mobile network (PLMN), a fourth generation (4G) network, a fifth generation (5G) network, and another network, Para. 33).  

Liu teaches, wherein the receiving of the handover initiation signal comprises receiving the handover initiation signal from the small cell node via a mobility management entity of the first network (In step 207, the serving macro base station 200 sends a handoff required message to a corresponding MSC 300, Para. 55, FIG. 2.  In step 209, the MSC 300 sends the handoff request message to a destination FCS/FGW 400, according to the destination SID/NID in the handoff required message received in step 207, Para. 56, FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Saghir in view of Sylvain and Gao since Liu provides a technique for reducing load and delay in reverse measurement in handoff to a femtocell (see Liu, paragraph [0015]), which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a handover to a HeNB results in improved network resource utilization.

	In regard to Claim 3, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the request for the handover.  
Saghir fails to teach wherein the request for the handover of the communication session is transmitted from the macro cell node to the mobility management entity via a control plane function of the second network.  
(In step 207, the serving macro base station 200 sends a handoff required message to a corresponding MSC 300, Para. 55, FIG. 2.  In step 209, the MSC 300 sends the handoff request message to a destination FCS/FGW 400, according to the destination SID/NID in the handoff required message received in step 207, Para. 56, FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Liu with the teachings of Saghir in view of Sylvain and Gao since Liu provides a technique for reducing load and delay in reverse measurement in handoff to a femtocell (see Liu, paragraph [0015]), which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a handover to a HeNB results in improved network resource utilization.

	In regard to Claim 4, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the request for the handover.  
Saghir fails to teach wherein the mobility management entity receives the request for the handover of the communication session from the second network.  
Liu teaches, wherein the mobility management entity receives the request for the handover of the communication session from the second network (In step 207, the serving macro base station 200 sends a handoff required message to a corresponding MSC 300, Para. 55, FIG. 2.  In step 209, the MSC 300 sends the handoff request message to a destination FCS/FGW 400, according to the destination SID/NID in the handoff required message received in step 207, Para. 56, FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Liu with the teachings of Saghir in view of Sylvain and Gao since Liu provides a technique for reducing load and delay in reverse measurement in handoff to a femtocell (see Liu, paragraph [0015]), which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a handover to a HeNB results in improved network resource utilization.

	In regard to Claim 16, as presented in the rejection of Claim 13, Saghir in view of Sylvain and Gao teaches the request for the handover.  
Saghir fails to teach wherein the request for the handover of the communication session is transmitted from the macro cell node to a mobility management entity of the first network via a control plane function of the second network.  
Liu teaches, wherein the request for the handover of the communication session is transmitted from the macro cell node to a mobility management entity of the first network via a control plane function of the second network (In step 207, the serving macro base station 200 sends a handoff required message to a corresponding MSC 300, Para. 55, FIG. 2.  In step 209, the MSC 300 sends the handoff request message to a destination FCS/FGW 400, according to the destination SID/NID in the handoff required message received in step 207, Para. 56, FIG. 2).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of 

In regard to Claim 19, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the communication device.  
Saghir fails to teach wherein the request is further initiated by identification of the first location identifier in the first signal from the communication device.  
Liu teaches, wherein the request is further initiated by identification of the first location identifier in the first signal from the communication device (In step 207, the serving macro base station 200 sends a handoff required message to a corresponding MSC 300, Para. 55, FIG. 2.  In step 209, the MSC 300 sends the handoff request message to a destination FCS/FGW 400, according to the destination SID/NID in the handoff required message received in step 207, Para. 56, FIG. 2).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Saghir in view of Sylvain and Gao since Liu provides a technique for reducing load and delay in reverse measurement in handoff to a femtocell (see Liu, paragraph [0015]), which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a handover to a HeNB results in improved network resource utilization.


Claims 5-6, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saghir in view of Sylvain, Gao, and in further in view of Gallagher et al. (Pub. No.: US 20090270099 A1), hereafter referred to as Gallagher.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the communication device.  
Saghir fails to teach wherein the small cell node transmits the second signal to the communication device responsive to detecting the communication device via a third signal.
Gallagher teaches wherein the small cell node transmits the second signal to the communication device responsive to detecting the communication device via a third signal (UE 2905 sends (in step 1) measurement reports to E-UTRAN 2920, Para. 228, FIG. 29.  The source E-UTRAN 2920 sends (in step 14) a Handover from E-UTRAN Command message to the UE 2905, Para. 233, FIG. 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gallagher with the teachings of Saghir in view of Sylvain and Gao since Gallagher provides a technique for providing messages to user equipment in response to reports from the user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure appropriate messages are provided to user equipment in response to certain messages from the user equipment.  

In regard to Claim 6, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the communication device.  
Saghir fails to teach wherein the macro cell node identifies the first node identifier and the first location identifier in the first signal from the communication device.
Gallagher teaches wherein the macro cell node identifies the first node identifier and the first location identifier in the first signal from the communication device (UE 2905 sends (in step 1) measurement reports to E-UTRAN 2920, Para. 228, FIG. 29.  Based on UE measurement reports, the source E-UTRAN 2920 decides (in step 2) to trigger an SRVCC handover to GERAN, Para. 228, FIG. 29.  The source E-UTRAN 2920 sends (in step 14) a Handover from E-UTRAN Command message to the UE 2905, Para. 233, FIG. 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gallagher with the teachings of Saghir in view of Sylvain and Gao since Gallagher provides a technique for providing messages to user equipment in response to reports from the user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure appropriate messages are provided to user equipment in response to certain messages from the user equipment.  

In regard to Claim 14, as presented in the rejection of Claim 13, Saghir in view of Sylvain and Gao teaches the communication device.  

Gallagher teaches teach establishing a communication link with the small cell node, wherein the second wireless communication link to the communication device is established via the communication link (UE 2905 sends (in step 1) measurement reports to E-UTRAN 2920, Para. 228, FIG. 29.  The source E-UTRAN 2920 sends (in step 14) a Handover from E-UTRAN Command message to the UE 2905, Para. 233, FIG. 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gallagher with the teachings of Saghir in view of Sylvain and Gao since Gallagher provides a technique for providing messages to user equipment in response to reports from the user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure appropriate messages are provided to user equipment in response to certain messages from the user equipment.  

In regard to Claim 15, as presented in the rejection of Claim 13, Saghir in view of Sylvain and Gao teaches the device.  
Saghir fails to teach wherein the macro cell node identifies the first node identifier and the first location identifier in the first wireless signal from the communication device.
Gallagher teaches wherein the macro cell node identifies the first node identifier and the first location identifier in the first wireless signal from the communication device (UE 2905 sends (in step 1) measurement reports to E-UTRAN 2920, Para. 228, FIG. 29.  Based on UE measurement reports, the source E-UTRAN 2920 decides (in step 2) to trigger an SRVCC handover to GERAN, Para. 228, FIG. 29.  The source E-UTRAN 2920 sends (in step 14) a Handover from E-UTRAN Command message to the UE 2905, Para. 233, FIG. 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gallagher with the teachings of Saghir in view of Sylvain and Gao since Gallagher provides a technique for providing messages to user equipment in response to reports from the user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure appropriate messages are provided to user equipment in response to certain messages from the user equipment.  

In regard to Claim 17, as presented in the rejection of Claim 13, Saghir in view of Sylvain and Gao teaches the communication device.  
Saghir fails to teach wherein the small cell node transmits the second wireless signal to the communication device responsive to detecting the communication device via a third wireless signal.
Gallagher teaches wherein the small cell node transmits the second wireless signal to the communication device responsive to detecting the communication device via a third wireless signal (UE 2905 sends (in step 1) measurement reports to E-UTRAN 2920, Para. 228, FIG. 29.  The source E-UTRAN 2920 sends (in step 14) a Handover from E-UTRAN Command message to the UE 2905, Para. 233, FIG. 29).  
.  


Claims 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saghir in view of Sylvain, Gao, and in further in view of Chen (Pub. No.: US 20090270099 A1), hereafter referred to as Chen.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the machine-readable storage medium.  
Saghir fails to teach wherein the first node identifier is received from a mobility management entity of the first network.  
Chen teaches wherein the first node identifier is received from a mobility management entity of the first network (MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140.  The Forward Relocation Request message may comprise an identifier of UE 102, such as a Meaning Category Mobile Station Integrated Services Data Network (MSISDN), identifiers of source E-UTRAN 112 and target RAN 132.  Para. 34, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Saghir in view of Sylvain and Gao since Chen provides a technique for conveying identifier information involving a user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a mobility management device processes the most appropriate information needed in managing the mobility of user equipment.  

In regard to Claim 8, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the machine-readable storage medium.  
Saghir fails to teach wherein the mobility management entity receives the first node identifier from the second network.  
Chen teaches wherein the mobility management entity receives the first node identifier from the second network (MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140.  The Forward Relocation Request message may comprise an identifier of UE 102, such as a Meaning Category Mobile Station Integrated Services Data Network (MSISDN), identifiers of source E-UTRAN 112 and target RAN 132.  Para. 34, FIG. 1).  


In regard to Claim 9, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the machine-readable storage medium.  
Saghir fails to teach wherein the first location identifier is received from a mobility management entity of the first network.  
Chen teaches wherein the first location identifier is received from a mobility management entity of the first network (MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140.  The Forward Relocation Request message may comprise an identifier of UE 102, such as a Meaning Category Mobile Station Integrated Services Data Network (MSISDN), identifiers of source E-UTRAN 112 and target RAN 132.  Para. 34, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Saghir in view of Sylvain and Gao since Chen provides a technique for conveying 

In regard to Claim 10, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the machine-readable storage medium.  
Saghir fails to teach wherein the mobility management entity generates the first location identifier from location information generated by the small cell node.  
Chen teaches wherein the mobility management entity generates the first location identifier from location information generated by the small cell node (E-UTRAN 112 assembles a request to handoff the communication session that includes the measurements and that further identifies the UE to be handed off, Para. 31, FIG. 1.  E-UTRAN 112 then conveys (412) the handoff request to EPC 120, and in particular to MME 124, Para. 31, FIG. 1.  MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140, Para. 34, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Saghir in view of Sylvain and Gao since Chen provides a technique for conveying identifier information involving a user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a mobility management device 

In regard to Claim 11, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the machine-readable storage medium.  
Saghir fails to teach wherein the operations further comprise establishing another communication link with a second small cell node.  
Chen teaches wherein the operations further comprise establishing another communication link with a second small cell node (E-UTRAN 112 assembles a request to handoff the communication session that includes the measurements and that further identifies the UE to be handed off, Para. 31, FIG. 1.  E-UTRAN 112 then conveys (412) the handoff request to EPC 120, and in particular to MME 124, Para. 31, FIG. 1.  MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140, Para. 34, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Saghir in view of Sylvain and Gao since Chen provides a technique for conveying identifier information involving a user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a mobility management device processes the most appropriate information needed in managing the mobility of user equipment.  

In regard to Claim 12, as presented in the rejection of Claim 1, Saghir in view of Sylvain and Gao teaches the machine-readable storage medium.  
Saghir fails to teach wherein the operations further comprise: receiving, from the first network a second node identifier associated with the second network; and transmitting the second node identifier and the first location identifier to the second small cell node via the another communication link.  
Chen teaches wherein the operations further comprise: receiving, from the first network a second node identifier associated with the second network; and transmitting the second node identifier and the first location identifier to the second small cell node via the another communication link (E-UTRAN 112 assembles a request to handoff the communication session that includes the measurements and that further identifies the UE to be handed off, Para. 31, FIG. 1.  E-UTRAN 112 then conveys (412) the handoff request to EPC 120, and in particular to MME 124, Para. 31, FIG. 1.  MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140, Para. 34, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Saghir in view of Sylvain and Gao since Chen provides a technique for conveying identifier information involving a user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a mobility management device processes the most appropriate information needed in managing the mobility of user equipment.  

In regard to Claim 20, as presented in the rejection of Claim 18, Saghir in view of Sylvain and Gao teaches the first signal.  
Saghir fails to teach wherein the first signal comprises a first wireless signal, and wherein the first node identifier and the first location identifier are obtained by the communication device via a second wireless signal from the small cell node.  
Chen teaches wherein the first signal comprises a first wireless signal, and wherein the first node identifier and the first location identifier are obtained by the communication device via a second wireless signal from the small cell node (E-UTRAN 112 assembles a request to handoff the communication session that includes the measurements and that further identifies the UE to be handed off, Para. 31, FIG. 1.  E-UTRAN 112 then conveys (412) the handoff request to EPC 120, and in particular to MME 124, Para. 31, FIG. 1.  MME 124 then requests (418) a handoff of the voice component of the communication session to circuit switched network 130, by conveying a Forward Relocation Request message to MSC Server/MGW 140, Para. 34, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Saghir in view of Sylvain and Gao since Chen provides a technique for conveying identifier information involving a user equipment, which can be introduced into the system of Saghir in view of Sylvain and Gao to ensure a mobility management device processes the most appropriate information needed in managing the mobility of user equipment.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Joshua Smith  
/J.S./  
3-24-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477